Citation Nr: 0617773	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  93-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for miliaria 
rubra.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2006 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the veteran testified at an April 2006 Board 
hearing that he has been examined at times when his skin 
condition has been under control, not during a flare-up.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Ardison v. Brown, 2 Vet. App. 405 (1994) and Bowers 
v. Brown, 2 Vet. App. 675, 676 (1992), that whenever possible 
examinations of skin condition should be made when most 
disabling (e.g. during flare-ups).  Under the circumstances, 
the Board believes that VA's duty to assist requires that an 
attempt be made to examine the veteran during a period of 
flare-up.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should coordinate with the 
veteran to schedule the veteran for a VA 
skin examination by an appropriate 
examiner during a period when the veteran 
reports that it is in a period of flare-
up.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
all examination findings in accordance 
with applicable rating criteria.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


